January 3, 1930, plaintiff filed its original action herein to require the defendant as trial judge to do and perform certain acts alleged to be required by this court in a former opinion therein mentioned.
Plaintiff herein has filed an exhaustive brief and has served the same on the parties really interested in this action, which brief supports the petition, and neither the defendant named nor any one in his behalf, nor the party at interest, has responded thereto, nor given excuse for failure to reply to the petition or brief of plaintiff in error. Numerous decisions of this court hold that when the parties affected ignore the order of the court to file pleadings or briefs, it is not necessary to search the record to maintain the rights of those parties. City National Bank v. Coatney, 122 Okla. 233, 253 P. 481.
For the reasons stated, this case is reversed and remanded, with directions to the trial court that a certain order entered in ease No. 19137 of this court (see McReynolds v. City of Tulsa, 137 Okla. 229, 279 P. 327) be obeyed, and that the judgment of McReynolds v. City of Tulsa, case No. 2553, in the district court, and the judgment entered *Page 62 
therein be reversed and the cause remanded, with directions to reinstate plaintiff in error's appeal and demand for a jury trial and further proceedings not inconsistent with the views therein expressed.
Note. — See under (1) 2 Rawle C. L. 176; R. C. L. Perm. Supp. 360.